— In a medical malpractice claim which accrued in Kings County, defendants appeal from an order of the Court of Claims, entered September 21, 1979, which granted claimants’ motion pursuant to subdivision 6 of section 10 of the Court of Claims Act, for leave to file a late claim. Order reversed, on the law, with $50 costs and disbursements, and motion denied with leave to claimants to renew upon proper papers, in accordance herewith. Claimants failed to submit a medical affidavit to establish a causal relationship between the alleged negligent acts and the birth of claimants’ seriously brain damaged and physically handicapped child. The Court of Claims abused its discretion in granting the motion without such a showing. Damiani, J.P., Gibbons and Thompson, JJ., concur.